Case 1:17-cr-00122-GBD Document 49 Filed 06/29/20 Page 1 of 1

BIENENFELD
w\

 

 

ares

  

 

 

 

Lue oe - sane wor
| USDC SDNY
June 25, 2020 jj) DOCUMENT
| SLECTRONICALLY FILED
Judge George B. Daniels it DOC #
United States District Court tans GIP De nn
Southern District of New York {DATE PILE:

 

500 Pearl Street
New York, New York 10007

VIA ECF and Fax 212-805-6737 Ginter.
Re: USA vs. Mendy Greenblatt. TRAVEL REQUEST i. L/. a

1:17-cr-00122-GBD Geo}ge B/Daniels, US.D.J.

Dear Judge Daniels: Dated:___LIUN 2 9 9999

This letter submission is to request that the above-named defendant be permitted to
travel by car from his home in New York to Southbury Connecticut for a family vacation over
July 4° weekend. He plans on leaving July 2, 2020 and returning July 5, 2020. The purpose of
the trip is a family vacation. | have emailed with Probation Officer Keyana Pompey and AUSA
Dina McLeod who have no opposition to this motion

If granted, kindly so order this letter to allow travel by car from Brooklyn NY to
Connecticut July 3-5, 2020. Thank you for your consideration,
Respectfully Submitted

/s/

Saul Bienenfeld

 

aS eA New York City: ele saul @bienefeldiaw.com
Ta tana calle fessO RC use Belt Pavel, Ase
ST ieee le] Suite 108 NAME csi emai

Admitted New. York and Florida New-York, NY. 10123”. “Cedarhurst, NY 44516

 
